          Case 1:19-cr-00602-RA Document 59 Filed 04/12/21 Page 1 of 2

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 12, 2021

By ECF

The Honorable Ronnie Abrams
United States District Judge
40 Foley Square
Southern District of New York
New York, New York 10007

               Re:     United States v. Michael Hild,
                       19 Cr. 602 (RA)

Dear Judge Abrams:

       The Government writes to follow up on certain issues raised at the final pre-trial
conference on April 9, 2021.

         First, with respect to the testimony of Dennis Hamilton, the Government writes to inform
the Court that, upon further reflection, it will no longer seek to offer the evidence regarding
comparable bonds to which the defendant objects. The Government remains committed to
calling Mr. Hamilton to present summary testimony and a graphic representation regarding the
relationship between the prices at which Live Well purchased bonds and the prices at which it
listed those bonds on IDC. We understand that the defendant does not object to this testimony.
In light of the above, we believe this issue is now moot.

       Second, with respect to the recorded calls that the Government intends to introduce, the
Government has agreed to substantially all of the defendant’s suggested additions to those calls.
Specifically, beyond the 1,258 lines of transcripts that the Government initially marked, the
Government has now agreed to include 2,265 additional lines and to introduce into evidence the
corresponding parts of the recordings.1 Although the Government does not believe all of these
additions are required under the rule of completeness, the Government has agreed to the
proposed additions because they may be admissible under other theories.

       The parties have been unable to reach an agreement on a single call, GX 412. The
Government initially marked eight lines of transcript for the hour-long call, as reflected in yellow
highlighting on page 9 of the transcript, attached hereto. Defense counsel counter-proposed that

1
  The Government does not intend to play the entirety of the lengthy recordings to the jury; rather,
it will play selected clips.
           Case 1:19-cr-00602-RA Document 59 Filed 04/12/21 Page 2 of 2




the entirety of the hour-long call and 44-page transcript be marked. The Government is willing
to agree to the defendant’s request to include the portion of the transcript highlighted in green
that precedes the portion that the Government originally marked. Together these portions of the
transcript total 12 minutes of the recording. The Government objects, however to the
defendant’s request to introduce the 35 additional pages highlighted in blue, which amount to an
additional 48 minutes of recording time.

         The Rule of Completeness does not require accepting the defense proposal to mark the
remaining 48 minutes of the call. In the very beginning of the call, Darren Stumberger notes that
they have “two things we need to dissect here. One, what have rates done this month….Number
two, all of the moves in marks and all of the gymnastics, what has that caused?” (Lines 17-26).
The first half of the call then proceeds to discuss the second point: the moves in marks, i.e., the
changes in bond prices made by Live Well. Beginning at line 237 (page 9), the call clearly
shifts to a discussion of the change in rates and how that macroeconomic factor could affect the
bond portfolio going forward, as well as how different assumptions in that regard might justify
price changes. The rate discussion is neither explanatory nor relevant to the prior part of the call,
which discusses changes that Live Well has made to the bond marks due in order to manipulate
its financial statements and extract cash from lenders. Accordingly, the Court should exclude the
latter portion of the call.2

        As noted, defense counsel disagrees with the Government’s assessment and intends to
submit a letter on this topic later today, April 12. The parties are not requesting a ruling from the
Court on this issue in advance of opening statements, and expect that it will come up at the
earliest on Wednesday, April 14.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney

                                                  by:              /s/
                                                        Jordan Estes
                                                        Scott Hartman
                                                        Assistant United States Attorneys
                                                        (212) 637-2543/2357


cc:    Counsel for Michael Hild (by ECF)




2
  Defense counsel has also counter-proposed marking the call through line 304. However, because
the rate discussion begins at line 237, there is no basis to mark this additional portion of the call.
